DETAILED ACTION
                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                    Information Disclosure Statement
The information disclosure statements filed on 04/27/2020 and 02/18/2020 have been acknowledged and signed copies of the PTO-1449 are attached herein.

                                                     Quayle
This application is in condition for allowance except for the following formal matters: 
“PIEZOELECTRIC MICROMCHINED ULTRASOUND TRANSDUCER (PMUT) HAVING AN ISOLTAION TRENCH THAT EXTENDS THROUGH CONDUCTIVE PLANE AND PIEZOELECTRIC LAYERS IN WHICH THE ISOLATION TRENCH SURROUNDS THE CONDUCTIVE PLANE LAYER WITHIN THE PMUT DEVICE”
This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

                                        Allowable Subject Matter

Claims 1, 20 and 21 are allowed over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:

In regards to claims 1, 20 and 21, Cheng et al. (US 20180029882 A1) discloses a plurality of PMU devices comprising a piezoelectric layer; an electrode located between the piezoelectric layer and the processing layer. 
However, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach a conducive layer located between the piezoelectric layer and the structural layer; and an isolation trench extending through the conductive plane layer, wherein the isolation trench electrically isolates the conductive plane layers of adjacent PMUT devices.   
 
Claims 2-19 are also allowed as being dependent of the allowed independent base claim.


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893